United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1431
                                   ___________

Jimmy D. Reynolds,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: August 6, 2010
                                Filed: August 18, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jimmy D. Reynolds appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplement security income. Reynolds alleged
disability since April 1996 from scoliosis, a shoulder problem, a history of heart
attack, and a prior left-hand amputation. After a hearing, where Reynolds was
counseled, an administrative law judge (ALJ) found that (1) Reynolds’s severe


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
impairments--below-elbow amputation of his left arm, history of heart attack,
hypertension, low-back pain, and right shoulder degenerative joint disease--did not
alone or combined meet or medically equal the requirements of any listing; (2) his
subjective complaints were not fully credible; (3) he had the residual functional
capacity (RFC) to perform less than the full range of light work; and (4) while his
RFC precluded his past relevant work, he could perform other jobs a vocational expert
(VE) identified in response to the ALJ’s hypothetical. The Appeals Council denied
review, and the district court affirmed. We agree with the district court that the ALJ’s
decision is supported by substantial evidence on the record as a whole and should be
affirmed. See McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir. 2010) (standard of
review).

        Specifically, we find that the ALJ’s credibility determination is entitled to
deference. See Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010). We also
conclude that the ALJ’s RFC determination, and thus his hypothetical to the VE, were
proper. See Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005) (in determining
RFC, ALJ must first evaluate claimant’s credibility and then take into account all
relevant evidence, including medical records, and observations of treating physicians
and others); Stormo v. Barnhart, 377 F.3d 801, 808-09 (8th Cir. 2004) (hypothetical
is sufficient if it includes impairments supported by substantial evidence and accepted
as true by ALJ). We further find no merit to Reynolds’s arguments concerning the
listings, see Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005) (summarily
rejecting conclusory assertions that ALJ failed to consider whether claimant met
certain listings); Johnson v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (burden is
on claimant to establish impairment meets or equals all listing criteria); or concerning
the ALJ’s failure to develop the record, see Halverson, 600 F.3d at 933 (ALJ need
order more medical examinations and tests only if medical records presented to him
contain insufficient evidence to determine if claimant is disabled). Accordingly, we
affirm.
                           ______________________________

                                          -2-